RENDERED: JANUARY 21, 2021
                                                          TO BE PUBLISHED

               Supreme Court of Kentucky
                               2020-SC-0004-DGE



SHAYNE BLACKABY                                                       APPELLANT


                   ON REVIEW FROM COURT OF APPEALS
V.                          NO. 2019-CA-0292
                  SHELBY CIRCUIT COURT NO. 18-CI-00486


NANCY BARNES                                                           APPELLEE



             OPINION OF THE COURT BY JUSTICE VANMETER

                        REVERSING AND REMANDING

      The issue we must resolve in this case is the effect of a grandparent

visitation petition filed by paternal grandfather, Appellant Shayne Blackaby,

after his son’s parental rights lapsed by virtue of his death, and after an

adoption by the child’s maternal grandmother, Appellee Nancy Barnes, had

been finalized. The Shelby Circuit Court dismissed Blackaby’s petition for

grandparent visitation on grounds that he lost standing to seek formal

visitation after the adoption of his grandchild had been finalized. The family

court also found that Blackaby did not meet the stepparent exception

established in Hicks v. Enlow, 764 S.W.2d 68 (Ky. 1989). The Court of Appeals

affirmed. This Court then granted discretionary review.
      After a thorough review of the record and applicable law, we conclude

that the grandparent visitation statute, KRS1 405.021, does not contemplate

the situation at hand and further, that the public policy considerations of the

stepparent exception articulated in Hicks extend equally to an intra-family

grandparent adoption such as this one. Accordingly, we reverse the Court of

Appeals and remand this case to the family court with instructions to conduct

an evidentiary hearing on whether Blackaby can prove, as required by KRS

405.021, that continued visitation would be in the best interests of the child.

                       I. Factual and Procedural Background

      Blackaby is the paternal grandfather of K.N.B., who was born in 2012.

K.N.B.’s father (and Blackaby’s biological son), Timothy Blackaby, was

incarcerated in early 2016. In February of 2016, K.N.B.’s maternal

grandmother, Barnes, petitioned the family court pursuant to KRS 199.520 to

adopt K.N.B., with the consent of K.N.B.’s mother, who also consented to the

termination of her parental rights. Timothy, though incarcerated, contested

the adoption petition through his appointed guardian ad litem.

      Before the adoption was finalized, Timothy passed away on September

22, 2016. On October 23, 2017, the family court granted Barnes’s adoption

petition. Blackaby was never a party to the closed, confidential adoption

proceeding. But prior to, during, and after the adoption Blackaby enjoyed

regular visitation with K.N.B., including overnight visitation. In June of 2018,




      1   Kentucky Revised Statutes.

                                        2
Barnes unilaterally stopped all visitation between K.N.B. and Blackaby. This

prompted Blackaby in September of 2018 to petition the family court for

grandparent visitation pursuant to KRS 405.021. He also requested an

evidentiary hearing. The family court ordered the parties to brief the issues

and, based on substance of the briefs, dismissed Blackaby’s petition, finding

that he lacked standing to seek visitation under KRS 405.021 because his

grandparent rights terminated upon finalization of the adoption. While

acknowledging that “the same rationale for a stepparent adoption not cutting

off the tie to one side of the family, while preserving the other, applies here,”

the family court reasoned that “its hands are tied to the relevant case law,

which is Hicks. The Hicks court makes it plain that ‘[g]randparents rights do

not extend to adoptions which are not stepparent adoptions.’” 764 S.W.2d at

73.

      The Court of Appeals affirmed, finding first that Blackaby never

preserved the issue of visitation since he never formally objected, nor filed a

motion to reconsider or a CR2 59.05 motion to alter, amend or vacate following

the family court’s dismissal of his visitation petition. Accordingly, the appellate

court applied the palpable error standard for reviewing unpreserved claimed

errors.3 The Court of Appeals held that Blackaby’s statutory right to




      2   Kentucky Rules of Civil Procedure.
      3 The Court of Appeals cited Martin v. Commonwealth, 207 S.W.3d 1 (Ky. 2006),
a criminal case, to support this statement. CR 61.02 is the palpable error rule for civil
cases and is identical to the criminal rule. Kentucky Rules of Criminal Procedure
(RCr) 10.26.

                                               3
grandparent visitation under KRS 405.021 was foreclosed upon entry of the

adoption decree, since Blackaby had not previously been granted visitation by

the family court. The Court of Appeals further held that the facts of this case

do not fall into the exception for stepparent adoption created by Hicks.

Thereafter, Blackaby petitioned this Court for discretionary review, which was

granted.

                             II.    Standard of Review

      Although the Court of Appeals made much of Blackaby’s lack of “formal

objection” or post-judgment motions, Blackaby’s petition for grandparent

visitation, as supported by his affidavit, clearly alerted the family court as to

his desire for an extension of Hicks and the family court’s order addressed the

Hicks argument. Moreover, the family court order is plainly designated as a

final and appealable order. Thus, from the record, the appellate court could

have easily discerned that the visitation issue had been raised and addressed

and that the matter was ripe for appellate review.4




      4    Additionally, we note that while the Court of Appeals was within bounds when
it chastised Blackaby’s counsel for noncompliance with CR 76.12(4)(c)(v), requiring
stating the manner of issue preservation in an appellate brief, we find its application of
the palpable error review standard to be misplaced, particularly since Barnes failed to
submit a brief to the Court of Appeals. The penalties for failure to file a responsive
brief are contained in CR 76.12(8)(c) and provide the following available remedies:
“[T]he court may: (i) accept the appellant’s statement of the facts and issues as correct;
(ii) reverse the judgment if appellant’s brief reasonably appears to sustain such action;
or (iii) regard the appellee’s failure as a confession of error and reverse the judgment
without considering the merits of the case.” Instead, the Court of Appeals fashioned
its own remedy of applying palpable error review, which unfortunately guided the
Court of Appeals’ analysis.

                                            4
      Since we find Blackaby’s visitation issue to be preserved, we will review

the family court’s findings of fact under a clearly erroneous standard of review,

giving due regard to the opportunity of the family court to judge the credibility

of the witnesses. Walker v. Blair, 382 S.W.3d 862, 867 (Ky. 2012) (citing CR

52.01; Reichle v. Reichle, 719 S.W.2d 442, 444 (Ky. 1986) (applying CR 52.01 to

review of child custody cases)). We review the interpretation of KRS 405.021

like other issues of law – de novo. Id. at 867; Morgan v. Tipton, 569 S.W.3d

388, 396 (Ky. 2019) (issues of law are reviewed on appeal under a de novo

standard).

                                 III.   Analysis

      Kentucky’s adoption statute, KRS 199.520, severs all legal relationships

with the biological families upon adoption of a child except when that child is

adopted within the same family vis-à-vis a stepparent adoption. In this way,

the law recognizes that a child adopted by a stepparent does not need to

terminate all existing legal ties to biological family members to encourage a

“fresh start” as is desirable in a new family adoption.

      While KRS 199.520 does not address the rights of biological

grandparents, nor circumstances such as the present in which the biological

parent dies prior to an adoption terminating parental rights, this Court has

explained:

      The overriding considerations expressed through the termination
      and adoption statutes for cutting, finally and irrevocably, all
      connections to the biological parent and his family where there has
      been a final order terminating parental rights and where there has
      been an adoption introducing the child into a new family, simply
      do not apply where there has been only a stepparent adoption with
                                        5
      no prior legal severance of the bond to the grandparents.

Hicks, 764 S.W.2d at 72.

      At the time Hicks was rendered, the grandparent visitation statute, KRS

405.021 read:

      The circuit court may grant reasonable visitation rights to either
      the paternal or maternal grandparents of a child and issue any
      necessary orders to enforce the decree if it determines that it is in
      the best interest of the child to do so.

      In Hicks, this Court held that the termination of parental rights also

terminates any grandparents’ visitation rights, while carving out an exception

for stepparent adoptions. 764 S.W.2d at 72. The grandparent visitation

statute was amended in 1996,5 partially to abrogate the harsh rule established

in Hicks, and now includes language preserving grandparent visitation with a

grandchild even after parental rights have been legally terminated, upon a

showing that the grandparent had previously been granted visitation. KRS

405.021 was amended to include the additional protections:

      (1) (a) The Circuit Court may grant reasonable visitation rights to
      either the paternal or maternal grandparents of a child and issue
      any necessary orders to enforce the decree if it determines that it is
      in the best interest of the child to do so. Once a grandparent has
      been granted visitation rights under this subsection, those
      rights shall not be adversely affected by the termination of
      parental rights belonging to the grandparent’s son or daughter,
      who is the father or mother of the child visited by the
      grandparent, unless the Circuit Court determines that it is in
      the best interest of the child to do so.




      5   Act of April 9, 1996, ch. 302, § 1; ch. 314, § 2, 1996 Ky. Acts.

                                              6
(emphasis added).6 This statutory amendment “demonstrates an attempt on

the part of the legislature to balance the interest in finality of termination of

parental rights with public policy reasons in favor of continued grandparent

visitation.” E.D. v. Commonwealth, Cabinet for Health & Family Servs., 152

S.W.3d 261, 264 (Ky. App. 2004) (citing Dotson v. Rowe, 957 S.W.2d 269, 271

(Ky. App. 1997)). Indeed, it is “neither logical nor consistent with public policy

to sever the child from an established grandparent relationship without first

determining if such action was in the child’s best interest.” Dotson, 957

S.W.2d at 271. The paramount consideration in any matter involving a child is

the child’s best interest.

      Because both adoption and grandparent visitation are purely statutory,

our task is one of statutory construction. “The interpretation of statutes is a

matter of law which we review de novo.” Commonwealth v. Moore, 545 S.W.3d

848, 850 (Ky. 2018) (citation omitted). Thus, “[w]e afford no deference to the

statutory interpretations of the lower courts.” Id. (citation omitted).

      In interpreting a statute, we have a duty to accord to words of a
      statute their literal meaning unless to do so would lead to an
      absurd or wholly unreasonable conclusion. As such, we must look
      first to the plain language of a statute and, if the language is clear,
      our inquiry ends. We hold fast to the rule of construction that the
      plain meaning of the statutory language is presumed to be what

      6  In 2018, the General Assembly amended KRS 405.021 to expand protections
for the grandparent-grandchild relationship. The 2018 amendment added subsection
(b) to KRS 405.021(1) to provide: “If the parent of the child who is the son or daughter
of the grandparent is deceased, there shall be a rebuttable presumption that visitation
with the grandparent is in the best interest of the child if the grandparent can prove a
pre-existing significant and viable relationship with the child.” However, while both
Blackaby and the Court of Appeals discuss this rebuttable presumption, this Court
has since held subsection (b) (as well as subsection (c) of KRS 405.021) to be
unconstitutional. Pinto v. Robison, 607 S.W.3d 669 (Ky. 2020).

                                           7
      the legislature intended, and if the meaning is plain, then the court
      cannot base its interpretation on any other method or source. In
      other words, we assume that the Legislature meant exactly what it
      said, and said exactly what it meant.

Id. at 851 (citation omitted).

      “Our rules of statutory construction, however, do not constrain us from

commenting upon plainly-written statutes when oddities within them are

exposed by the litigation before us.” Id. The facts of the case before us expose

the gaps in the adoption statute, the grandparent visitation statute, and our

precedent in Hicks – gaps which here have resulted in an absurd and wholly

unreasonable result that is contrary to the spirit and purpose of KRS 405.021.

Neither the adoption nor the grandparent visitation statutes contemplated the

present scenario in which one grandparent’s adoption of a grandchild operated

to divest another grandparent’s existing relationship with that same

grandchild, without consideration of the child’s best interests. And neither

statute requires notice to grandparents of a pending adoption petition initiated

by another grandparent. Considering these statutory deficiencies, we believe

extending the stepparent adoption exception in Hicks to grandparent adoptions

is necessary.

      Furthermore, the lower courts’ emphasis on Blackaby’s “delay” in waiting

to seek formal visitation until after his son’s death and after the adoption of his

grandchild had been finalized begs the unresolved question of notice. Since

Blackaby was not a named party to the adoption case, and had no legal right to

be, expecting him to seek legal redress for a right he did not know was at risk

is unreasonable. This conclusion is especially unreasonable given that his
                                         8
visitation with the grandchild went uninterrupted during the pendency of the

adoption proceeding, and even after the adoption had been finalized. This

situation is further complicated by the fact that adoption proceedings are

strictly confidential, KRS 199.570(1), so even if Blackaby had preemptively

attempted to establish his formal visitation rights, he would have been unable

to join that case or access any legal documents relevant thereto.

      The current law does not oblige the family court or petitioning party to

notify Blackaby of his grandchild’s pending adoption, a proceeding which

would adversely impact his statutory grandparent visitation rights per KRS

405.021 and deprive him of his continued visitation with his granddaughter.

See E.D., 152 S.W.3d 264–65 (holding that “KRS 405.021 requires a visitation

order issued by the circuit court prior to the termination of parental rights of a

grandparent’s son or daughter to protect grandparent visitation rights with the

children of that son or daughter[]”). Relying on Hicks, the family court

understandably denied Blackaby standing to pursue visitation. The result in

this case, however, is the unrealistic requirement that a nonadopting

grandparent somehow discover the status of a confidential adoption

proceeding, without receiving formal notice of it and without the ability to

access the court adoption case file. Then, that grandparent must preemptively

file a lawsuit to preserve visitation rights, even when visitation with the

grandchild has remained uninterrupted. Here, Blackaby’s filing of his petition

for grandparent visitation was only triggered because Barnes suddenly halted

the regular visits he was enjoying with his grandchild. Only at that point can

                                         9
Blackaby reasonably be imputed with having knowledge that his ability and

right to visit with his granddaughter might be at issue. Indeed, the record is

void of any evidence that Blackaby sat on his rights or acted in a dilatory

fashion in exercising his statutory right to grandparent visitation.

      Society has long valued the unique and special relationship that exists

between a grandparent and a grandchild. In this case we are not confronted

with the situation of a child being adopted by non-biological parents, who were

unaware of that child’s prior visitation with a grandparent, who is now seeking

visitation rights post-adoption. Thus, the oft-cited concern of a grandparent

interfering with the fundamental right of parents, let alone adoptive parents, to

rear their children is not present. Nor do we have a case of non-biological

parents adopting a child and wishing to sever all ties with the child’s biological

family to further the stability of the adoptive family unit. Rather, here we have

two biological grandparents who both enjoyed spending time with their

grandchild, a child whose mother consented to her parental rights being

terminated and whose father’s parental rights were never formally terminated

before his death.

      To dismiss Blackaby’s right to spend time with his grandchild, solely

because he failed to secure a visitation order before Barnes formally adopted

the child, is contrary to public policy as well as the spirit and intent of KRS

405.021. Blackaby appears to be K.N.B.’s only remaining tie to the paternal

side of her family; to sever that tie without determining whether such

severance would be in K.N.B.’s best interests is illogical and unjust.

                                        10
      In the absence of a comprehensive legislative fix addressing the ever-

growing complexity of family units in the Commonwealth, and their competing

social implications, we must read KRS 405.021 plainly and literally. As the

judicial branch, we are not at liberty to write into a statute that which does not

exist. That said, we do have the authority to extend the stepparent exception

we recognized in Hicks, and we find it appropriate to do so.

      We acknowledge, however, the limited record before us. We, thus, are

unable to determine whether visitation between Blackaby and K.N.B. would be

in the child’s best interests. Given our determination that Hicks’ stepparent

exception should be applied to grandparents under the facts appearing in this

matter, we remand this case to the family court with instructions to conduct an

evidentiary hearing on the extent of Blackaby’s relationship with the child and

whether continuing that relationship would be in the child’s best interests.

                                  IV.   Conclusion

      The Court of Appeals’ decision is reversed, and this case is remanded to

the Shelby Circuit Court.

      All sitting. All concur.


COUNSEL FOR APPELLANT:

Joseph Patrick Bowman
JOHNSON BEARSE, LLP


COUNSEL FOR APPELLEE:

Patrick Francis Graney
THE GRANEY LAW OFFICE, PLLC


                                        11